Simmons, C. J.
1. The record not disclosing what time elapsed between the appointment of counsel to defend the accused and the calling of the case for trial, this court will not interfere with the discretion of the trial judge in refusing to continue the case on the ground that counsel had not been given sufficient time to prepare for trial.
2. No error of law was committed, and the evidence fully authorized the verdict.

Judgment affirmed.


All the Justices concurring.

E. P. Shull, Joel Cloud, and R. P. Brightwell, for plaintiff in error. J. M. Terrell, attorney-general, and D. W. Meadow, solicitor-general, contra.